Citation Nr: 1648194	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-37 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than a major depressive disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds the October 2014 VA examiner's opinion to be inadequate.  As an initial matter, the Board observes that the Veteran is already service-connected for major depressive disorder.  Accordingly, the Veteran's claim on appeal is defined as service connection for a psychiatric disorder other than a major depressive disorder, to include PTSD.  

A July 2007 treatment record reflects a diagnosis of PTSD, although it says PTSD is related to the Veteran's employment.  A March 2014 VA examiner did not diagnose the Veteran with PTSD but noted the Veteran's report of a prior diagnosis.  An October 2014 VA examiner determined that the Veteran did not meet the full criteria for a PTSD diagnosis.  The same examiner noted that the Veteran had never been diagnosed with PTSD.  

The October 2014 VA examiner's opinion is inadequate as the examiner incorrectly noted the Veteran had never been diagnosed with PTSD.  Moreover, the opinion is inadequate because the examiner provided no rationale whatsoever for the determination that the Veteran did not meet the criteria for a diagnosis of PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).


Accordingly, on remand, a new VA examination and opinion are warranted.  

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant VA treatment records from the Central Alabama VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for PTSD which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder (other than the already service-connected depressive disorder), to include PTSD, is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found (other than a major depressive disorder), to include PTSD.

For each psychiatric disorder diagnosed the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) related to active duty military service.  

The examiner should specifically determine if the Veteran meets the criteria for a diagnosis of PTSD.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.

If the Veteran is found to not meet the criteria for a diagnosis of PTSD, the examiner must explain why the Veteran does not meet the criteria for a diagnosis of PTSD.

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, to include attempted verification of the stressors, if necessary based on the development ordered above, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




